Citation Nr: 1728001	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  08-36 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected residuals of septorhinoplasty including disfigurement of the nose prior to January 25, 2017, and a rating in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Purdum, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Navy from October 1997 to October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO) which denied a compensable rating for the Veteran's service-connected septorhinoplasty.  

In October 2010 the Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge at the RO.  The case was remanded in October 2014, and thereafter, in a March 2016 rating decision of the Appeals Management Center (AMC), an increased rating of 10 percent was granted, for disfigurement of the nose, effective April 27, 2006.  The case was remanded again in November 2016, and thereafter, in a May 2017 rating decision of the AMC, an increased rating of 30 percent was granted, effective January 25, 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The precise nature of the Veteran's residuals of septorhinoplasty including disfigurement of the nose continues to remain unclear to the Board.  As discussed above, the Veteran sought an increased rating for his service-connected septorhinoplasty, denied by the March 2007 rating decision on appeal.  The AMC, in essence, in March 2016, granted service connection for disfigurement of the nose, and assigned the same an initial 10 percent rating, effective April 27, 2006, and in May 2017, increased the rating assigned to such to 30 percent, effective January 25, 2017.  



In its most recent Remand, in November 2016, the Board discussed that the Veteran was afforded a VA examination in June 2006, at which time he reported constant attacks of sinusitis with headaches.  Examination of the nose revealed nasal obstruction and the percentage of obstruction in the right nostril was 30 percent with no obstruction on the left, with deviated septum on the right, without rhinitis. The examiner opined that sinusitis and migraines were residuals of or secondary to the septorhinoplasty.  

However, review of the Veteran's private and VA treatment records, and subsequent VA examination reports, are silent for any diagnosis of sinusitis or migraine headaches, even though the Veteran has continued to maintain that symptoms compatible with sinusitis, including headaches, are manifestations of his septorhinoplasty. 

In the March 2007 rating decision, the RO noted that the examiner had opined that sinusitis was secondary to the septorhinoplasty; however, the RO stated that the examiner did not provide a medical rationale for the opinion and service connection was thereby not established for sinusitis.  The RO did not discuss the Veteran's headaches noted by the examiner in June 2006 and did not separately deny service connection for sinusitis or notify the Veteran that service connection was denied; rather, it appears that the consideration was made as part and parcel of the ongoing increased rating claim for septorhinoplasty.  

The Veteran was then afforded another VA examination in December 2011, silent for sinusitis, headaches, purulent discharge, crusting, or deviated nasal septum, and positive for rhinitis, without obstruction due to rhinitis.  December 2011 computerized tomography (CT) was normal. 

The Veteran was afforded another examination in January 2016.  There was not at least 50 percent obstruction of the nasal passage on both sides due to traumatic septal deviation, and there was not complete obstruction on the left side or on the right side due to traumatic septal deviation.  The examiner described the Veteran's deformity of the nose, without scarring.  Inspection of the nasal cavity revealed minimal deviation of the septum to the right, and there was no rhinorrhea, polyps, or turbinate hypertrophy, and no other objective evidence for chronic rhinitis.

The Veteran's compensable evalautions are based on disfigurement of the nose. However, during the course of the appeal, he contends that his residuals of septorhinoplasty include symptoms which are among those delineated for rating sinusitis, specifically, those relating to incapacitating episodes, characterized by headaches, pain, and purulent discharge or crusting, with antibiotic treatment.  Migraine headaches also have separate criteria based on their frequency and severity.

In its November 2016 Remand, the Board considered that if the Veteran's sinusitis with headaches and/or migraines, were part and parcel or secondary to the septorhinoplasty, such required separate ratings based on active stage(s) during the appeal period, and if such were not etiologically related to the septorhinoplasty, but have overlapping symptoms with the septorhinoplasty, those overlapping symptoms required identification and submission for a potential extraschedular rating for the increased rating for septorhinoplasty.  The Board sought a VA examination to determine what diagnoses/symptoms were associated with the septorhinoplasty and to resolve the etiological issue regarding the Veteran's sinusitis/headaches.  

In its November 2016 Remand directives, the Board specifically directed the examiner to opine as to the likelihood that any current sinusitis with headaches and/or migraine headaches present now or during the course of the appeal is proximately due to, or the result of, or permanently aggravated by the service-connected septorhinoplasty.  The Board directed the examiner to opine, if any current sinusitis with headaches and/or migraine headaches present now or during the course of the appeal is not etiologically related to service-connected septorhinoplasty, if there are any overlapping symptoms between the service-connected septorhinoplasty and the sinusitis or headaches. 

In January 2017, the Veteran underwent VA examination and was diagnosed with non-allergic rhinitis and residuals of rhinosinoplasty.  The examiner noted that the Veteran had not been treated for sinusitis in the last twelve months and treated his disorder with over-the-counter medication and sprays.  The examiner opined that the Veteran's mild chronic vasomotor rhinitis was less likely related to his service-connected nasal injury or subsequent surgeries on the basis that vasomotor rhinitis is produced by increased blood flow to the mucosa which causes swelling of the lining of the nose on nonallergic basis and medical literature supports the opinion that vasomotor rhinitis is not related to trauma.  

The examiner reported that there was no history of sinusitis and that the Veteran did not currently have a diagnosis of sinusitis or a headache disorder and a medical opinion was thus not indicated; and that there was no overlapping of symptoms between the service-connected septorhinoplasty and the Veteran's subjective symptoms of sinus or headaches.  The examiner reported that the Veteran had head pain anteriorly around his eyes every morning which was relieved with coffee; and reported that such did not meet the diagnostic criteria for a headache condition and were more likely related to caffeine withdrawal.

The January 2017 VA examination report is inadequate.  It remains that the examiner in June 2006, during the current appeal period, diagnosed the Veteran with sinusitis and migraine headaches.  The Board's November 2016 Remand instructions specifically directed the examiner to consider any sinusitis with headaches and/or migraine headaches present now or during the course of the appeal.  The issue of whether the Veteran indeed has sinusitis with headaches and/or migraine headaches during the current appeal period must be resolved prior to adjudication of his claim.  

In this regard, the Board notes that the Veteran has supplemented the record with a few private treatment records demonstrating treatment for his complaints related to his septorhinoplasty.  It is significant that the Veteran, during the June 2006 VA examination, asserted that he had sinusitis that occurred constantly, with headaches, and was treated with antibiotics.  The limited private treatment records associated with the claims file are silent for such treatment for sinusitis and/or migraine headache sinusitis with headaches and/or migraine headaches.  On remand, the AOJ should seek from the Veteran authorization to obtain his complete private treatment records.  Also, the most recent VA treatment records were associated with the claims file in January 2016.  On remand, the AOJ should obtain the Veteran's updated VA treatment records.

Also, as the examiner did not diagnose sinusitis with headaches and/or migraine headaches and instead diagnosed the Veteran with allergic rhinitis, the Board seeks the same opinion it did in its November 2016 Remand as to any sinusitis with headaches and/or migraine headaches; whether such is proximately due to or aggravated by the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose.  The examiner opined that such was not due to the Veteran's septorhinoplasty; however, the examiner did not discuss aggravation.  On remand, the AOJ should obtain an addendum opinion that adequately responds to the issue of whether the Veteran has sinusitis with headaches and/or migraine headaches and if not, discusses any diagnoses of sinusitis with headaches and/or migraine headaches of record during the current appeal period, and adequately responds to the issue of whether the Veteran's allergic rhinitis is aggravated by his service-connected residuals of septorhinoplasty including disfigurement of the nose.

Accordingly, the case is REMANDED for the following action:

1. Make arrangement to obtain and associate with the claims file the Veteran's updated VA treatment records dated since January 2016.

2. Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any relevant outstanding private treatment records demonstrating treatment for his complaints related to his service-connected residuals of septorhinoplasty including disfigurement of the nose. Advise the Veteran that the Board specifically seeks his private treatment records indicating treatment for sinusitis with headaches and/or migraine headaches, treated with antibiotics.  Advise the Veteran that he may submit his private treatment records if he so chooses.  Any and all responses, including negative responses, must be properly documented in the claims file.  If a negative response is received from any facility, the Veteran must be duly notified and provided an opportunity to submit such records.

3. Then, forward the Veteran's claims file to the examiner who conducted the Janaury 2017 VA examination, or a suitable substitute.  If any examiner determines that a physical examination of the Veteran is required, so schedule the Veteran.  

(a) The examiner should discuss the propriety of the diagnosis of sinusitis with headaches and/or migraine headaches in June 2006 on VA examination, or during private treatment during the current appeal period if additional private treatment records are obtained.

(b) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is proximately due to, or the result of, the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is permanently aggravated by the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose. 

(c) In the event that sinusitis with headaches and/or migraine headaches present now or during the course of this appeal is not etiologically related to service-connected residuals of septorhinoplasty including disfigurement of the nose, the examiner should indicate if there are any overlapping symptoms between the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose and the sinusitis or headaches. 

(d) The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any allergic rhinitis present now or during the course of this appeal is proximately due to, or the result of, the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose.  The examiner should also provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any allergic rhinitis present now or during the course of this appeal is permanently aggravated by the Veteran's service-connected residuals of septorhinoplasty including disfigurement of the nose. 

The claims file, including a complete copy of this Remand, must be made available to the examiner for review of the pertinent medical and other history.  It is critically necessary that the examiner discuss the underlying medical rationale of the opinion, if necessary citing to specific evidence in the record.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

4. Thereafter, readjudicate the claim on appeal in light of all of the evidence of record and considering if referral to the Under Secretary for Benefits or Director of Compensation and Pension Service for consideration of an extraschedular evaluation under 38 C.F.R. § 3.321 (b) (2016) is warranted.  If the issue remains denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


